PATTERSON, Acting Chief Judge.
David Bernuth appeals from the order which denies his request for visitation with his eight-year-old daughter in the state prison where he is serving a fifty-year sentence. We affirm. The trial court did not have the authority to order visitation in the prison. *382See Singletary v. Carpenter, 705 So.2d 110, 111 (Fla. 2d DCA 1998) (holding that the regulation of prison visitation lies wholly within the Department of Corrections’ authority).
Affirmed.
WHATLEY, J., and SCHEB, JOHN M., Senior Judge, Concur.